         CASE 0:20-cv-02499-ECT-BRT Doc. 33 Filed 04/09/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


In the Matter of the Complaint of Steven                File No. 20-cv-2499 (ECT/BRT)
Sommer, Owner of the Motor Vessel
“SOMMER WINE” f/k/a “RAGAMA” for
Exoneration From, or Limitation of,                        OPINION AND ORDER
Liability.

________________________________________________________________________

Shari L. Friedman & William Phillip Ryan, Marwedel, Minichello & Reeb, P.C., Chicago,
IL; Mark G. Pryor, Brown & Carlson, P.A., Minneapolis, MN, for Plaintiff Steven
Sommer.

Eric J. Magnuson, Mark A. Hallberg, Philip L. Sieff, Robins Kaplan LLP, Minneapolis,
MN; Vince C. Reuter, Eckland & Blando LLP, Minneapolis, MN, for Claimant Michelle
Bishop.
________________________________________________________________________

       Plaintiff Steven Sommer brought this action under the Limitation of Liability Act,

see 46 U.S.C. § 30511, seeking to avoid or limit the potential liability he faces for a deadly

incident involving a vessel that he owns. Compl. [ECF No. 1]. A previous order, among

other things, required all persons with claims relating to the incident to file those claims in

this proceeding by February 22, 2021. ECF No. 14 at 8. Only one claimant filed a claim.

ECF No. 19. Sommer now seeks an order and judgment of default against all potential

claimants who did not file a timely a claim. ECF No. 28. His motion will be granted.

       According to the complaint in this case, Sommer owns a 40-foot Pacemaker cruiser

named “SOMMER WINE” and formerly known as “RAGAMA.” Compl. at 1–2 ¶ 4. After

an outing on the Mississippi River on August 7, 2019, the vessel was docked at the Twin

City Marina in Inver Grove Heights, Minnesota. Id. ¶¶ 6–7. At some point, a passenger
         CASE 0:20-cv-02499-ECT-BRT Doc. 33 Filed 04/09/21 Page 2 of 5




named Richard Bishop, Jr., “fell or jumped into the Mississippi River” from the vessel and

died. Id. ¶¶ 7–8. A little over a year later, Sommer received a letter from an attorney

representing Richard’s widow, Michelle. Id. ¶ 11. The letter advised Sommer that

Michelle “ha[d] a potential claim” against him related to Richard’s death. Id.

       These events led Sommer to file this action under the Limitation of Liability Act,

which limits a shipowner’s liability for certain damages claims to “the value of the vessel

and pending freight.” 46 U.S.C. § 30505(a). Sommer claims that he cannot be held liable

for Richard’s death at all and, in the alternative, that any liability should be limited to the

value of the SOMMER WINE. Id. ¶¶ 12–17.

       A prior order—entered on December 14, 2020—enjoined the further prosecution of

any proceedings against Sommer related to the August 2019 incident and directed Sommer

to publish a notice that this action was pending. ECF No. 14 at 7–8; see Fed. R. Civ. P.

Supp. R. F(3)–(4). The notice described the nature of the action and admonished anyone

with a claim related to the August 2019 incident to file that claim in this proceeding on or

before February 22, 2021. ECF No. 14-1; see Fed. R. Civ. P. Supp. R. F(4). It was

published in the St. Paul Pioneer Press once a week for four consecutive weeks, beginning

on December 27, 2020, and ending on January 17, 2021. ECF No. 18. Sommer also mailed

copies of the notice directly to Michelle Bishop, her attorney, and Richard Bishop’s estate.

ECF No. 17.

       On February 18, 2021, Michelle Bishop, as trustee for the next of kin of Richard

Bishop, filed an answer and claim in response to Sommer’s complaint. ECF No. 19. To

date, no other claims have been filed.

                                              2
         CASE 0:20-cv-02499-ECT-BRT Doc. 33 Filed 04/09/21 Page 3 of 5




       Federal Rule of Civil Procedure 55 authorizes the entry of default and default

judgment against a party who “has failed to plead or otherwise defend[.]” Although “entry

of default under Rule 55(a) must precede grant of a default judgment under Rule 55(b)[,]”

there appears to be no rule against a court directing the clerk to enter default. Johnson v.

Dayton Elec. Mfg. Co., 140 F.3d 781, 783 (8th Cir. 1998); see In re Archer Daniels

Midland Co., No. 18-cv-1131 (WMW/SER), 2019 WL 4917126, at *2 (D. Minn. Oct. 4,

2019); 10A Mary K. Kane, Federal Practice and Procedure § 2682 (4th ed. Oct. 2020

Update). In actions under the Limitation of Liability Act, “[d]efault judgment in the

shipowner’s favor against all properly noticed potential claimants who have not timely

filed a claim is the appropriate remedy once the time for filing claims specified in the notice

has expired.” Archer Daniels Midland Co., 2019 WL 4917126, at *1 (citing In re Am.

River Transp. Co., 800 F.3d 428, 441 (8th Cir. 2015) (Riley, J., concurring)); see 2 Thomas

J. Schoenbaum, Admiralty and Maritime Law § 15:6 (6th ed. Nov. 2020 Update). Courts

in such cases typically grant default judgment as a matter of course upon a showing that

the plaintiff has satisfied the notice requirements of Rule F of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, which governs actions under

the Act. See, e.g., In re Duley, No. 8:16-cv-00135-JLS-DFM, 2017 WL 8180609, at *1–2

(C.D. Cal. July 11, 2017).

       The record shows that Sommer has complied with Rule F. After his initial filings

were reviewed and approved, ECF No. 14, Sommer published a notice of this action in the

St. Paul Pioneer Press “once a week for four successive weeks prior to the date fixed for

the filing of [potential claimants’] claims.” Fed. R. Civ. P. Supp. R. F(4); see ECF No. 18.

                                              3
         CASE 0:20-cv-02499-ECT-BRT Doc. 33 Filed 04/09/21 Page 4 of 5




That date—February 22, 2021—was “not . . . less than 30 days after issuance of the notice.”

Fed. R. Civ. P. Supp. R. F(4). Sommer also mailed a copy of the notice “to the decedent

at the decedent’s last known address” and to Michelle Bishop—the only person “known to

have made any claim on account of [the decedent’s] death.” Id.; see ECF No. 17. The

time to file claims has now expired. Entry of default, followed by default judgment, is

therefore appropriate as to all potential claimants who have not filed a timely claim. See

Archer Daniels Midland Co., 2019 WL 4917126, at *1–2.

       Though this default judgment adjudicates some but not all of the claims in this

case—Michelle Bishop’s claim as trustee for the next of kin of Richard Bishop remains

pending—judgment will be entered on the defaulted claims pursuant to Federal Rule of

Civil Procedure 54(b). There is no question the default judgment is final with respect to

these claims “in the sense that it is an ultimate disposition of” the claims. Downing v.

Riceland Foods, Inc., 810 F.3d 580, 585 (8th Cir. 2016) (citation omitted). And “the

equities of the situation and judicial administrative interests[]” favor the entry of judgment.

Id. (citation omitted). If no other claimant has appeared by now, it seems very unlikely

that any other claimant will ever appear. The complaint and pleadings do not allege any

facts suggesting the possible existence of other claimants. The Rule 54(b) entry of

judgment against the defaulted claims adds an additional layer of finality to those claims,

clearing the deck for the parties to focus their efforts exclusively on their interests. See

Duley, 2017 WL 8180609, at *2 (explaining that the entry of judgment under Rule 54(b)

in a similar case would “facilitate the apportionment of whatever funds are available for

the claimants”); see also In re Malikalalou, Inc., No. 3:20-cv-01693-H-MSB, 2021 WL

                                              4
         CASE 0:20-cv-02499-ECT-BRT Doc. 33 Filed 04/09/21 Page 5 of 5




254234, at *2 (S.D. Cal. Jan. 26, 2021). This is especially true given the parties’ separate

agreement to stay this case so that Michelle Bishop may pursue her claims in her preferred

forum. ECF Nos. 30, 31. And there seems to be no realistic possibility that a Rule 54(b)

entry of judgment against the defaulted claims would risk judicial-administrative

inefficiencies, such as multiple appeals, or that events in this case might call the entry of a

default judgment into question. See Downing, 810 F.3d at 586.

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS ORDERED THAT:

       1. Plaintiff’s [Corrected] Motion for Entry of Default and Judgment by Default as

          to All Non-Filing Potential Claimants [ECF No. 28] is GRANTED.

       2. The Clerk of Court is directed to ENTER DEFAULT, Fed. R. Civ. P. 55(a),

          against all persons or entities who did not file timely claims.

       3. Default judgment shall be entered against all persons or entities having claims

          against Plaintiff Steven Sommer with respect to the August 7, 2019 incident

          described in the Complaint [ECF No. 1] who failed to timely file an answer or

          claim as ordered by the Court.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: April 9, 2021                        s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




                                              5
